DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
                        Case 3:20-cv-01292-RS Document 5 Filed 02/20/20 Page 1 of 31



              1 Aaron Zigler (#327318)
                  amz@kellerlenkner.com
              2 Travis Lenkner (pro hac vice forthcoming)

              3   tdl@kellerlenkner.com
                KELLER LENKNER LLC
              4 150 N. Riverside Plaza, Suite 4270
                Chicago, Illinois 60606
              5 (312)741-5220

              6 Attorneys for Petitioner DavLG Prince

              7
                                                 UNITED STATES DISTRICT COURT
              8                                NORTHERN DISTRICT OF CALIFORNIA
                                                    SAN FRANCISCO DIVISION
              9
                                                               )
             10     DAVID PRINCE,                              ) Case No. 3:20-cv-01292
             11                                                )
                                            Petitioner,        )
             12                                                ) DECLARATION OF DAVID PRINCE
                            v.
                                                               ) IN SUPPORT OF MOTION TO
             13                                                ) COMPEL ARBITRATION
                    CAVIAR, LLC,
             14                                                )
                                                               ) Date:   March 26, 2020
                                            Respondent.           Time:   1:30 p.m.
             15                                                )
                                                               )
             16                                                )
                                                               )
             17
                                                               )
             18                                                )
                                                               )
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                       DECLARATION OF DAVID PRINCE
                                                           CASE NO. 3:20-cv-01292
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
                        Case 3:20-cv-01292-RS Document 5 Filed 02/20/20 Page 2 of 31



              1             I, David Prince, declare based on personal knowledge as follows:

              2             1.      I am over the age of 18. I have personal knowledge of the facts stated herein, and

              3     if called upon as a witness I could and would testify competently thereto.

              4             2.      I live in Los Angeles, California.

              5             3.      My wife, Ashley Prince, and I signed up to begin making deliveries for Caviar on

              6     or around August 26, 2018. Our Caviar courier account is in my wife’s name, but we make our

              7     deliveries for Caviar together.

              8             4.      When I signed up to be a courier, I was required to sign a contract that Caviar

              9     provided called the Courier Agreement. That agreement had a Mutual Arbitration provision

             10     (referred to as the “Arbitration Agreement”). By making deliveries for Caviar, I agreed to be bound

             11     by the Courier Agreement and the Arbitration Agreement.

             12             5.      As Caviar updated its Courier Agreement, it would require me to agree to the new

             13     terms, including the Arbitration Agreement. A true and correct copy of the agreement I believe to

             14     be the operative Courier Agreement and Arbitration Agreement, based on the date of my last

             15     delivery for Caviar in October 2019, is attached as Exhibit A.

             16             6.      On January 3, 2020, my attorneys at Keller Lenkner, LLC informed me of the

             17     proposed settlement in Mervyn Cole v. Square, Inc. (d/b/a Caviar), Case No. BC719079 in the

             18     Superior Court of California, Los Angeles County. They explained the settlement’s terms and

             19     provided me with the proposed settlement agreement and the proposed settlement notice.

             20             7.      Based on my review of the settlement terms and my attorney’s recommendation, I

             21     do not want to participate in the proposed settlement in Cole. I believe that my claims against

             22     Caviar are worth far more than I would receive in that settlement, and that I am more likely to

             23     receive what I am owed if I continue to pursue individual arbitration. I do not want to be part of

             24     the Cole settlement class.

             25
                                                               
             26     Signed on ______________ in ________________, ______________.

             27                                                            __________________________________
             28                                                    DavLG Prince


                                                       DECLARATION OF DAVID PRINCE
                                                           CASE NO. 3:20-cv-01292
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
                        Case 3:20-cv-01292-RS Document 5 Filed 02/20/20 Page 3 of 31



              1                                        CERTIFICATE OF SERVICE

              2             I certify that I shall cause the foregoing document to be served on Caviar, LLC via its
              3     designated agent for service of process: Novel Brewer located at 901 Market Street, Suite 600, San
              4     Francisco, CA 94103.
              5

              6             Dated: February 20, 2020             /s/ Aaron Zigler
              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28


                                                       DECLARATION OF DAVID PRINCE
                                                           CASE NO. 3:20-cv-01292
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
                        Case 3:20-cv-01292-RS Document 5 Filed 02/20/20 Page 4 of 31




                                        Exhibit
                                          A
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019               Case 3:20-cv-01292-RS Document         5 Caviar
                                                                     Filed 02/20/20 Page 5 of 31

                                                                                                                   Sign In




      Courier Independent Contractor Agreement

      Courier Account Access Guidelines

      Privacy Notice for Couriers and Diners

      Conditional Offer/Background Check Addendum

      E-Sign Consent



  Courier Independent Contractor Agreement
  Updated: February 2019

  Posted on: 2/14/19

  Effective Date: 2/14/19

  PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE NOTE THAT SECTION 6 OF THIS
  AGREEMENT CONTAINS A MUTUAL ARBITRATION PROVISION THAT REQUIRES THE PARTIES TO THIS
  AGREEMENT TO RESOLVE DISPUTES ON AN INDIVIDUAL BASIS THROUGH FINAL AND BINDING
  ARBITRATION TO THE FULLEST EXTENT PERMITTED BY LAW.

  This Courier Independent Contractor Agreement (“Agreement”) between Square, Inc. (“Square”) d/b/a Caviar, a
  Delaware company with offices at 1455 Market St., Suite 600, San Francisco, California, 94103 (“us” or “Caviar”),
  and you or a person whom you have engaged to deliver on your account (“you” or “Courier”), lays out the terms
  governing your relationship with Caviar. Caviar is one of many products, services and business solutions offered by
  Square. Square is a company that helps create tools that assist sellers in staǣing, running, and growing their
  businesses. Square’s point-of-sale software and other business services and products help sellers manage
  inventory, locations, and employees; access financing; engage customers; and grow sales. Cash App is also a
  Square product, and provides an easy way for businesses and individuals to send and receive money, store their
  funds as well as use their funds via a Visa debit card, and recently staǣed offering customers the ability to
  purchase bitcoin (a 'cryptocurrency' or 'digital currency'). Finally, Caviar is a Square product that offers a technology
  platform and smaǣphone applications for pickup and delivery that helps connects individuals seeking food
  (“Diners”), restaurants who contract with Caviar (“Restaurants”), and, in those instances where the Diner wishes to
  have food delivered and the Restaurant does not offer its own delivery services, Couriers as well. Square provides
  this access through its technology platform (the “Caviar Platform”), which Couriers can access through a
  smaǣphone application for Couriers (the “Courier App”).

  You are an independent contractor who wishes to access the Caviar Platform to connect to Diners through the
  Courier App. You understand and expressly agree that you are not an employee of Caviar, Restaurant, Diners, or
  other businesses on the Caviar Platform, and that you are providing delivery services on behalf of yourself and your
  business to Restaurants and Diners, not on behalf of Caviar.



 https://courier.trycaviar.com/terms                                                                                    1/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019               Case 3:20-cv-01292-RS Document          5 Caviar
                                                                      Filed 02/20/20 Page 6 of 31
  Each and every time you agree to provide the Delivery Services defined in Section 3(A) below, you also agree to
  this Courier Independent Contractor Agreement, the Caviar Privacy Policy, your Conditional Offer/Background
  Check Addendum, and the Courier Account Access Guidelines (collectively, the “Legal Terms”). These Legal Terms
  may change from time to time. We will advise you of material changes to the Legal Terms, and you will have the
  ability to review the Legal Terms every time you log into the Courier App and before you accept an order.

  You and Caviar (collectively, “the paǣies”) agree as follows:


  1. Independent Contractor

    a. Your Relationship With Caviar:eYou agree you are an independent contractor and not an employee. Nothing in
    this Agreement shall create a legal paǣnership, agency, or joint venture between the paǣies or give the legal
    rights of a paǣner to either paǣy. You understand and agree that the Diner, not Caviar, determines the timing,
    content and other specifications of the delivery. You understand and agree that the parameters of each delivery
    are established by the Diner, not Caviar, and represent the end result desired, not the means by which you are to
    accomplish the end result.

    b. Freedom to Work for Others: As an independent contractor, you retain the right to peǡorm services for
    others and to hold yourself out to the general public as a separately established business. The paǣies recognize
    that they are or may be engaged in similar arrangements with others and nothing in this Agreement shall prevent
    you or Caviar from doing business with others and Caviar understands that you may increase your profitability by
    peǡorming services for other entities or customers (including, for example, Diners). Caviar neither has nor
    reserves the right to restrict you from peǡorming services for other entities or Diners at any time, even should
    such business directly compete with Caviar, and even if you are simultaneously peǡorming a delivery arranged
    through the Caviar platform.

    c. Freedom to Choose When to Deliver and Where to Deliver: As an independent contractor, you have
    complete discretion to choose when and if you wish to log into the Caviar App and/or accept delivery orders that
    are offered to you. You also have complete discretion to choose where you wish to make deliveries within the city
    or area you have contracted to make deliveries. Caviar has no right to control when and if you choose to log into
    the Caviar Platform or where you choose to log onto the Caviar Platform to make deliveries within the city or area
    where you’ve signed up to make deliveries.

    d. No Eligibility for Employee Benefits:eAs an independent contractor, you acknowledge and agree that you will
    not be eligible for any Caviar employee benefits by viǣue of peǡorming Delivery Services as a Courier. To the
    extent you otherwise would be eligible for any Caviar employee benefits, you (on behalf of yourself and any
    person whom you engage to work on your account) hereby expressly decline to paǣicipate in such Caviar
    employee benefits or welfare plans.

    e. Expenses:eYou ceǣify that you have all products, tools and equipment used in peǡorming Delivery Services (as
    defined in Section 3(A) below). You are solely responsible for all costs and expenses arising from your
    peǡormance of Delivery Services. Except as otherwise required by law, you assume all risk of damage or loss to
    your products, tools and equipment that might occur in connection with peǡorming Delivery Services.

    f. Taxes: As an independent contractor, you are solely responsible for paying applicable taxes or charges
    applicable to you, including any withholding requirements that apply to any such taxes or charges imposed by
    any government entity, and for compliance with all applicable labor and employment requirements with respect
    to your self-employment, sole proprietorship or other form of business organization.

    g. Responsibility for Damages and Losses: Consistent with Section 2(E), the insurance you must maintain shall
    cover any damages and losses you or a third paǣy may incur in the course of your peǡorming Delivery Services.
    To the extent permitted by law, you will be liable to pay for any such damages or losses that arise as a result of
 https://courier.trycaviar.com/terms                                                                                2/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019               Case 3:20-cv-01292-RS Document       5 Caviar
                                                                   Filed 02/20/20 Page 7 of 31
    your peǡorming the Delivery Services. Such payable amounts may include (but are not limited to) payments to:
    insurance companies (e.g., for medical coverage, automobile coverage, etc.), or individuals/Diners/Restaurants
    (e.g., for damage to propeǣy or personal injury).

    h. No Authority to Act on Behalf of Other Paǣy: Neither you nor Caviar have the authority to make decisions,
    express views, bind the other by contract or otherwise, assume a liability on behalf of the other paǣy, or pledge
    the credit of the other paǣy except as specifically provided for in this Agreement or without the express written
    consent of the other paǣy. Neither you nor Caviar may act as if either has such authority and neither you nor
    Caviar will represent (expressly, or by implication) that either has such authority or that either is the agent or
    principal of the other.

  2. Eligibility

    a. Ability to Contract: To make deliveries with Caviar, you must be of at least 18 years old and able to form a
    binding contract with Caviar in compliance with all applicable local, state, and national laws, rules, and
    regulations.

    b. Authorization to Work: To make deliveries with Caviar, you must have authorization to work lawfully in the
    United States.

    c. Motor Vehicle Repoǣ: If you intend to use an automobile or motorcycle to make deliveries with Caviar, you
    must have a valid driver’s license and a clean driving record. To have a clean driving record you must: (1) have no
    major violation in the last 5 years; (2) have at least 2 years of driving experience; (3) have no more than three
    moving violations or accidents in 3 years; (4)ehave no more than two moving violations or accidents in 1 year; and
    (5) be over 18 years of age. We may periodically request an updated motor vehicle repoǣ. Please note that
    ceǣain Caviar markets require access to a bike or motorized vehicle to make deliveries using the Caviar App.
    Please check with your local market when you sign up with Caviar.

    d. Licensing: If you choose to use a vehicle to make deliveries with Caviar, you must have a valid driver’s license
    and any applicable license or permit as may be required by your state or local authorities.

    e. Insurance: If you choose to use a vehicle to make deliveries with Caviar, you must at all times maintain
    sufficient insurance to cover any risks and claims relating to the Delivery Services (as defined in Section 3(A)
    below)eincluding, without limitation, commercial automobile insurance. You also agree to provide Caviar with a
    copy of any relevant insurance policy or policies upon request. As an independent contractor, you acknowledge
    that, to the extent permitted by law, you are not eligible for workers’ compensation benefits through Caviar and
    instead are responsible for maintaining your own workers’ compensation insurance. Maintaining your workers’
    compensation insurance will not disqualify you from any occupational accident insurance that Caviar may make
    available to you. You are solely responsible for ensuring that any individuals whom you may engage are insured
    according to the requirements above.

    f. Ability to Accept Payments: To make deliveries with Caviar, you must be able to accept payment for Delivery
    Services via Cash App (or any other payment platform that Square may utilize).

    g. Equipment: To make deliveries with Caviar, you must have the equipment necessary to timely and
    professionally complete Delivery Orders (as defined in Section 3(E) below), which includes: (a) an iPhone or
    Android enabled phone with a data plan capable of running the Courier App; (b) an adequately sized thermally
    insulated delivery bag sufficient to keep orders at the appropriate and safe temperature; and (c)ereliable
    transpoǣation. To the extent you use a vehicle to complete Delivery Orders, you are required to furnish your own
    vehicle at your own expense as a condition of contracting with Caviar. Although Caviar may at times make
    thermal bags available to you for purchase or to borrow, you are not required to purchase or borrow any
    equipment from Caviar.


 https://courier.trycaviar.com/terms                                                                                  3/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019               Case 3:20-cv-01292-RS Document         5 Caviar
                                                                     Filed 02/20/20 Page 8 of 31

    h. Engaging Others: As an independent contractor, you are free to engage any individual (including, without
    limitation, subcontractors, employees, assistants, and helpers) so long as they meet the eligibility criteria stated
    in your Conditional Offer/Background Check Addendum and any criteria discussed above in Section 2(A)-(E), and
    (G), and the individual agrees to satisfy and comply with the Legal Terms, which you will provide to any individual
    whom you engage. Any Delivery Payment made for a Delivery Order will be paid to you consistent with payment
    criteria discussed in Sections 3 and 4 below and Caviar will accordingly repoǣ such payment (including, as
    appropriate, all tax consequences) as a Delivery Payment to you. You assume full and sole responsibility for the
    payment of all amounts due to any person you engage for work peǡormed in connection with your services
    under this Agreement, including all compensation, benefits and expenses, if any, and, as applicable, for all
    required state and federal income tax withholdings, unemployment and disability insurance contributions, and
    social security taxes as to you and any person you engage in peǡorming Delivery Services under this
    Agreement.eUnless mandated by law, Caviar shall have no authority to withhold state or federal income taxes,
    social security taxes, unemployment insurance taxes/contributions, or any other local, state or federal tax on your
    behalf for any individual you have chosen to engage. You are solely responsible for ensuring that any individuals
    whom you may engage are insured according to the requirements specified in Section 2(E), above, and for any
    losses caused or incurred by any person whom you engage in the course of peǡorming Delivery Services. You
    are also solely responsible for the direction and control of any individual you have chosen to engage to peǡorm
    Delivery Services and, consistent with the Courier Account Access Guidelines (incorporated here by reference),
    any violation that occurs while such an individual is peǡorming Delivery Services on your behalf will accrue to
    your account.

  3. Delivering Orders

    a. Delivery Services: You agree to provide Delivery Services in accordance with this Agreement in exchange for
    payment by Caviar via the Cash App (or any other payment platform that Square may utilize) (the “Delivery
    Payment”) as discussed below in Section 4 (Payment). Delivery Services consist of picking up a Delivery Order at
    a restaurant and delivering it to the Diner or Diners at the specified location(s), or in cases where the Diner(s) are
    not present at the time of delivery, making a reasonable, good faith effoǣ to do so, all in a safe, timely, and
    professional manner.

    b. Delivery Order: As a Courier you will be presented with an order or group of orders from the Caviar Platform,
    which may involve delivery of food or other items (a “Delivery Order”). You may accept or reject the oppoǣunity
    to deliver a Delivery Order.

    c. Acceptance of Order: Once you accept a Delivery Order through the Courier App, that acceptance becomes a
    binding contract and you are obliged to peǡorm the relevant Delivery Order and Caviar is obliged to pay the
    applicable Delivery Payment in accordance with this Agreement.

    d. Completing the Delivery: Caviar will consider a Delivery Order complete only once the order is: (1) delivered
    to the Diner, or (2) you make a reasonable effoǣ to contact the Diner, which may include calling, texting,
    knocking/buzzing, or speaking with the door person, depending on the circumstances. If you are unable to make
    a delivery after 10 minutes of trying to do so, Caviar will treat the order as foǡeited by the Diner and you will be
    paid for the delivery despite the Diner not receiving the order. If the order has been declared foǡeited, you agree
    to leave the order outside the location specified by the Diner unless you have received a different instruction
    from the Diner or have spoken with Courier Suppoǣ about a different arrangement.

    e. Scheduling: You may have the oppoǣunity to pre-select the days and times you are available to make
    deliveries. You do not need to pre-select a schedule in order to deliver with Caviar and you will not be penalized
    by Caviar if you do not sign-in to the Courier App to make deliveries during the times you pre-selected. Caviar
    uses scheduling merely as a way of assessing whether there is likely to be a sufficient number of couriers to
    meet the demand of Restaurants and Diners.

 https://courier.trycaviar.com/terms                                                                                   4/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019               Case 3:20-cv-01292-RS Document         5 Caviar
                                                                     Filed 02/20/20 Page 9 of 31

    f. Discretion to Decide How to Make Deliveries:eYou have sole discretion to decide how to peǡorm the Delivery
    Services (so long as consistent with the Courier Account Access Guidelines, incorporated here by reference),
    including, but not limited to, the route to take to make the most optimal Delivery Order, how you choose to
    interact with Restaurants and Diners, and the decision to engage others (subject to Section 2(H)).

  4. Payment

    a. Delivery Payment: Caviar will pay you the Delivery Payment for each Delivery Order provided in accordance
    with and subject to this Agreement. The Delivery Payment is a task-based fee specified in the Courier App at the
    time a Delivery Order is offered to you. Caviar may also provide incentive or discretionary payments in addition to
    the Delivery Payment under ceǣain circumstances for additional services such as for unanticipated wait time or
    for Delivery Services peǡormed at ceǣain times. Diners may also choose to give you a tip, gratuity, or bonus
    through the Caviar Platform, which will then be paid directly to you. You acknowledge and agree that Caviar
    exercises no control over whether a Diner makes such a tip, gratuity, or bonus to you or in what amount, and that
    Caviar bears no responsibility for a Diner’s decision to remit such tips, gratuities, or bonuses, if any. As applicable
    and as permitted by the law in the state or locality where you offer Delivery Services, Caviar may apply any tips,
    gratuities, or bonuses you receive from a Diner as a “tip credit” toward any minimum wage requirement that may
    apply to the extent applicable. In ceǣain circumstances, Caviar may delay a Delivery Payment, and any a tip,
    gratuity, or bonus, to investigate if those payments were fraudulently obtained or the Delivery Services were
    fraudulently peǡormed and may cancel any payment to you prior to it being paid if it concludes those payments
    resulted from your fraudulent activities.

    b. Order Failure (Your Fault): If a Delivery Order failed because you have not made a safe, timely, and
    professional deliver, Caviar is not obliged to pay the Delivery Payment.

    c. Order Failure (Not Your Fault): If a Delivery Order failed and you are not at fault (for example, if the Restaurant
    or Diner is not available), Caviar will pay the Delivery Payment even though the Delivery Order has not been
    successfully completed.

    d. Adjustments: You acknowledge and agree that you are only entitled to Delivery Payments for deliveries you
    actually complete. Accordingly, if a Delivery Payment is remitted to you for a delivery you did not complete, such
    as instances where Caviar mistakenly remitted payment to you (i.e, an erroneous overpayment), where Caviar has
    received an order to garnish your earnings, or where Caviar remitted payment to you for a delivery you did not
    complete due to your dishonest or willful actions (such as fraudulent conduct) or gross negligence, Caviar may
    make adjustments to your Delivery Payment. You hereby authorize Caviar to make such adjustments to your
    Delivery Payment without fuǣher advance notice to you.

    e. Payments or Instant Payments Through the Cash App: Unless otherwise agreed to by Caviar and you in
    writing, Caviar will pay you your Delivery Payments at a regular interval or via instant payment through the Cash
    App. Payment will be in the form of direct deposit to the bank account or to your linked Cash App account that
    you specify to Caviar at the time of registration, or as subsequently updated. To ensure proper payment, you are
    solely responsible for providing and maintaining accurate contact and payment information (including, without
    limitation, Tax ID Number, entity name, address, date of biǣh, and necessary payout information (such as
    account/routing numbers, or Cash App account)) with Caviar. In addition, you will receive a summary of your pay
    at a regular interval.

  5. Term and Termination

    a. Effective Date: This Agreement is effective as of the day you accept this Agreement and Caviar receives
    confirmation of this acceptance.

    b. Not an Uninterrupted Service Arrangement: The paǣies acknowledge that the terms of this Agreement do
    not reflect an uninterrupted service arrangement, as this Agreement guarantees you the right to choose when
 https://courier.trycaviar.com/terms                                                                                    5/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document           5 Caviar
                                                                     Filed 02/20/20 Page 10 of 31
    and if you wish to make yourself available.

    c. Termination: You may terminate this Agreement at any time for any reason or no reason at all. Caviar, however,
    does not have “at will” rights to terminate this Agreement. Caviar may only terminate this Agreement and
    deactivate your account due to a material breach of the Agreement, including as set foǣh in the Courier Account
    Access Guidelines (which is incorporated here by reference) and/or for violations of these Legal Terms. You will
    have the oppoǣunity to have any account deactivation reviewed and investigated pursuant to the Courier
    Account Access Guidelines.

    d. The Paǣies’ Obligations Surviving Termination: Sections 1, 4(A), 4(D), 4(E), 5(D), 5(E), 6, 7, 8, 9, 10, 11, 12 of this
    Agreement, the Caviar Privacy Policy, your Conditional Offer/Background Check Addendum, and the Courier
    Account Access Guidelines (each incorporated here by reference), and any other section intended to have effect
    or bind either paǣy after termination will survive termination.

    e. Accrued Rights: Termination of this Agreement will not affect any accrued rights or liabilities which either you
    or Caviar may have at the time termination takes effect.

  6. Mutual Arbitration

    a. The Paǣies’ Mutual Agreement to Arbitrate on an Individual Basis: Through this arbitration agreement
    (“Arbitration Agreement”), you and Caviar agree that all disputes between you and Caviar (including its
    subsidiaries, affiliates, successors, paǣners, employees, officers, directors, insurers, agents, investors,
    contractors, and vendorse(such as credit repoǣing agencies)) must be submitted for binding arbitration with
    JAMS before a single, neutral arbitrator.

    b. Pre-Arbitration Resolution Procedure: In the event of any dispute between you and Caviar, the paǣies will
    use their best effoǣs to resolve the dispute informally before initiating arbitration. You and Caviar agree to
    consult and negotiate with each other in good faith and, recognizing each other’s mutual interest, attempt to
    reach a just and equitable solution satisfactory to both paǣies. To initiate this procedure, email Caviar at caviar-
    pre-disputeresolution@squareup.com. If you and Caviar do not reach such a solution within a period of 60 days
    from when you first emailed Caviar to initiate this procedure, then, upon notice by either paǣy to the other, the
    dispute will be finally resolved by arbitration administered by JAMS. To the extent the potential claims subject to
    this pre-arbitration resolution procedure are subject to a statute of limitations that will expire during the
    pendency of the pre-arbitration resolution procedure, the paǣies agree that any such claims will be tolled during
    the pendency of the pre-arbitration resolution procedure.

    c. The Rules Governing Arbitration: The arbitration shall be administered pursuant to the JAMS Employment
    Arbitration Rules & Procedures (the “JAMS Rules”) then in effect (available at www.jamsadr.com), unless such
    rules are in conflict with this Arbitration Agreement, in which case, the terms of this Arbitration Agreement will
    control.eUnless no longer required by law, Caviar will pay all costs unique to arbitration that you would not have
    incurred in a couǣ proceeding. Arbitration will be kept confidential to the extent permitted by law. If the paǣies
    cannot otherwise agree on a location for the arbitration, the arbitration shall take place in the county in which
    JAMS services are offered that is nearest to where you primarily peǡormed Delivery Services for Caviar at the
    time the dispute arose. The Arbitrator will be an attorney with experience in the law underlying the dispute or a
    retired judicial officer. The Arbitrator will issue orders (including subpoenas to third paǣies) allowing the paǣies
    to conduct civil discovery sufficient to allow each paǣy to prepare that paǣy’s claims and/or defenses, taking into
    consideration that arbitration is designed to be a speedy and efficient method for resolving disputes. The
    Arbitrator may hear dispositive motions pursuant to the Federal Rules of Civil Procedure and will apply the
    standards of the Federal Rules of Civil Procedure governing such motions. If trade secret, confidential and/or
    proprietary information needs to be introduced into the arbitration, the paǣies will work with the arbitrator to
    make sure that such information is not disclosed to the public. Each paǣy will pay its own attorneys’ fees and
    costs not unique to arbitration when in arbitration, except that the arbitrator may award fees and costs to the

 https://courier.trycaviar.com/terms                                                                                       6/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document           5 Caviar
                                                                     Filed 02/20/20 Page 11 of 31
    prevailing paǣy to the extent permitted by law. Except as stated otherwise, the arbitrator will have the authority
    to award all remedies available at law and in equity and will issue a written decision that contains the essential
    findings and conclusions upon which the award is based. While an arbitrator may award declaratory or injunctive
    relief, the Arbitrator may do so only with respect to the individual paǣy seeking relief and only to the extent
    necessary to provide relief warranted by the individual paǣy’s claim. All claims adjudicated in arbitration shall be
    final and binding. The Arbitrator’s decision and judgment thereon will not have a precedential or collateral
    estoppel effect on claims asseǣed by any individual or entity who was not paǣy to the arbitration. The arbitrator
    alone will have the authority to interpret the scope and enforceability of this Arbitration Agreement, except that
    any dispute concerning the scope or enforceability of the prohibition on class, collective, or representative
    claims, or claims in arbitration for public injunctive relief, must be resolved by a couǣ of competent jurisdiction.
    The Federal Arbitration Act (“FAA”) will govern the interpretation and enforcement of this Arbitration Agreement.

    d. Impoǣant Waiver: Arbitration must take place on an individual basis only, meaning that neither paǣy may
    initiate or paǣicipate in any class, collective, or representative proceeding against the other. Thus, through this
    Arbitration Agreement, you and Caviar each waive the right to initiate or paǣicipate in any class, collective, or
    representative proceeding (including representative actions under the Private Attorney General Act (“PAGA”))
    against the other in any forum (including couǣ or arbitration).

    e. Claims Not Subject to Arbitration: This Arbitration Agreement does not apply to claims that, by law, cannot be
    subject to this Arbitration Agreement. In addition, this Arbitration Agreement does not prohibit the filing of claims
    in a small claims couǣ, or administrative claims with government agencies, although any dispute related to your
    administrative claim with a government agency would be subject to binding arbitration under this Arbitration
    Agreement, to the extent permitted by law. This Arbitration Agreement will not preclude either paǣy from
    seeking any provisional remedy (including a temporary restraining order or preliminary injunction) from a couǣ if,
    absent such provisional relief, the arbitration award may be rendered ineffectual. Nothing in this Arbitration
    Agreement restricts your ability to engage in communications or actions protected by applicable law

    f. Severability: If any poǣion of this Arbitration Agreement is deemed invalid, such as, for example, the
    prohibition on the right to paǣicipate in a representative lawsuit, that limited poǣion will be severed from this
    Arbitration Agreement, and the remainder of the Arbitration Agreement will remain enforceable. Notwithstanding
    any other provision in this Arbitration Agreement, under no circumstances will this Arbitration Agreement be
    construed to permit class, collective, or representative proceedings in arbitration.

  7. Confidentiality and Data Protection

    a. Diner Data:eIn the course of providing Delivery Services under this Agreement, you may have access to
    personal data (any information relating to an identifiable natural person or from which a natural person could be
    identified) and contact data (any information that could be used to locate or communicate with a Diner, including,
    but not limited to, physical address, landline phone number, mobile phone number, and email address) relating
    to Diners (“Diner Data”). With respect to Diner Data, unless the Diner has provided otherwise through express
    written consent otherwise, you agree that:

            1. You will use the Diner Data only for the purposes of providing Delivery Services under this Agreement.

          2. You will take appropriate physical, technical, and organizational measures against unauthorized or
       unlawful access to, or use, disclosure, acquisition, or processing of the Diner Data and accidental loss or
       destruction of, or damage to, the Diner Data, including, but not limited to, enabling encryption and password
       protection on any mobile device (smaǣphone, tablet, laptop, etc.) that stores Diner Data.

          3. You will not share or store Diner Data, except as necessary only for the purposes of providing Delivery
       Services.

            4. Caviar shall be entitled to audit your compliance with this obligation on reasonable prior notice to you.

 https://courier.trycaviar.com/terms                                                                                       7/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document       5 Caviar
                                                                 Filed 02/20/20 Page 12 of 31

    b. Duty of Confidentiality: To the extent permitted by law, you must keep any confidential information which
    Caviar supplies to you in connection with the Legal Terms as confidential. “Confidential Information” means any
    information that relates to Caviar’s or Restaurants’ business that is designated as confidential or proprietary,
    including Diner Data. You will not disclose any Confidential Information to any third paǣy without Caviar’s prior,
    written authorization except when disclosure is required by law, provided, however, that any such disclosure will
    be made only in accordance with Section 7(C) below. Confidential Information includes all information marked as
    being confidential and any other information which might reasonably be considered confidential, including Diner
    Data. Confidential Information shall also include details of the Diners and Restaurants, such as purchasing history
    and contact details.

    c. Exceptions to Confidentiality: Nothing in this Agreement prohibits you from engaging in communications or
    actions protected by law, such as the right to file a charge with a government agency, provided that you disclose
    no more Confidential Information than is necessary to effect your protected rights. For example, filing a charge
    with a government agency does not entitle you to divulge Confidential Information that is not relevant to the
    charge. In addition, your obligations of confidentiality not apply to any information which: is required to be
    disclosed by law or by any couǣ or tribunal with proper authority to order its disclosure provided that: (a)eto the
    extent permitted by law, you give Caviar prior notice of the request for confidential information sufficient to
    enable Caviar to seek protective measures, and (b)eif either you or Caviar obtains such protection, the disclosed
    information will continue to be protected as confidential by the receiving paǣy in accordance with the terms of
    this Agreement.

  8. Intellectual Propeǣy Rights

    a. Your Information: Your “Information” is any information you supply to Caviar, including profile information,
    images, your likeness or voice, suggestions, feedback, ideas, improvements, questions, comments, and social
    media posts and messages. To enable Caviar to use your Information during and after the term of this
    Agreement, you grant Caviar a non-exclusive, sublicensable, perpetual, royalty-free, irrevocable, worldwide
    license to use, reproduce, peǡorm, display, distribute, adapt, modify, re-format, create derivative works of, and
    otherwise commercially or non-commercially exploit in any matter, your Information for the purpose of providing,
    promoting, or improving the Caviar Platform, Courier App, or the services related thereto, without any
    acknowledgment or compensation to you.

    b. Caviar’s Intellectual Propeǣy: You agree that Caviar owns all intellectual propeǣy rights in and to the Caviar
    Platform, Courier App, and the services related thereto. These rights include, but are not limited to copyright,
    patent rights, trademarks (such as the CAVIAR and C Logo trademarks), design rights, database rights, company
    and product names, and rights in or relating to confidential information. All other trademarks and company and
    product names used in the Caviar Platform or Courier App are the propeǣy of their respective owners. For the
    term of this Agreement and subject to your compliance with the terms and conditions of this Agreement, Caviar
    grants to you a non-transferable, revocable, limited, non-sublicensable, non-exclusive license to use the CAVIAR
    and C Logo trademarks without modification solely for the purpose of providing the Delivery Services under this
    Agreement. Except as expressly permitted in such limited license, you are not permitted to use, reference,
    register, or reproduce in any manner Caviar’s or its licensors’ trademarks, copyrights, company names, product
    and service names, or other indicia of origin. You fuǣher agree to immediately cease any and all use of the
    CAVIAR and C Logo trademarks that Caviar determines in its sole discretion to be nonconforming, disparaging,
    or otherwise unacceptable. Nothing in this paragraph is intended to restrict your ability to promote yourself
    without Caviar’s or its licensors’ intellectual propeǣy.

  9. Limitation of Liability

    a. No Liability for Direct, Indirect, Punitive, Incidental, Special, Consequential, or Exemplary Damages: TO
    THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL THE PARTIES, THEIR

 https://courier.trycaviar.com/terms                                                                                8/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document      5 Caviar
                                                                Filed 02/20/20 Page 13 of 31
    AFFILIATES, AGENTS, DIRECTORS, EMPLOYEES, SUPPLIERS, OR LICENSORS BE LIABLE FOR ANY DIRECT,
    INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR EXEMPLARY DAMAGES, INCLUDING
    WITHOUT LIMITATION DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA, OR OTHER INTANGIBLE
    LOSSES, THAT RESULT FROM THE USE OF, OR INABILITY TO USE, THE CAVIAR PLATFORM OR THE COURIER
    APP, INCLUDING WITHOUT LIMITATION ANY DELIVERY ORDERS FACILITATED BY THE CAVIAR PLATFORM OR
    THE COURIER APP.

    b. Disclaimer of Liability or Responsibility: TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
    CAVIAR ASSUMES NO LIABILITY OR RESPONSIBILITY FOR ANY (I) ERRORS, MISTAKES, OR INACCURACIES OF
    THE CAVIAR PLATFORM OR THE COURIER APP; (II) PERSONAL INJURY, INCLUDING DEATH, OR PROPERTY
    DAMAGE, OF ANY NATURE WHATSOEVER, RESULTING FROM YOUR ACCESS TO OR USE OF OUR CAVIAR
    PLATFORM OR COURIER APP (INCLUDING DELIVERY ORDERS FACILITATED BY THE CAVIAR PLATFORM OR
    THE COURIER APP) WITHOUT PREJUDICE TO YOU MAKING ANY CLAIM AGAINST ANY OCCUPATIONAL
    ACCIDENT INSURANCE YOU RETAIN OR THAT CAVIAR MAY MAKE AVAILABLE TO YOU; (III) ANY
    UNAUTHORIZED ACCESS TO OR USE OF OUR SECURE SERVERS AND/OR ANY AND ALL PERSONAL
    INFORMATION STORED THEREIN; (IV) ANY INTERRUPTION OR CESSATION OF TRANSMISSION TO OR FROM
    THE CAVIAR PLATFORM OR COURIER APP; (V) ANY BUGS, VIRUSES, TROJAN HORSES, OR THE LIKE THAT
    MAY BE TRANSMITTED TO OR THROUGH OUR CAVIAR PLATFORM OR COURIER APP BY ANY THIRD PARTY;
    (VI) ANY ERRORS OR OMISSIONS IN ANY CONTENT OR FOR ANY LOSS OR DAMAGE INCURRED AS A RESULT
    OF THE USE OF ANY CONTENT POSTED, EMAILED, TRANSMITTED, OR OTHERWISE MADE AVAILABLE
    THROUGH THE CAVIAR PLATFORM; (VII) HACKING, TAMPERING, OR OTHER UNAUTHORIZED ACCESS OR USE
    OF THE CAVIAR PLATFORM, THE COURIER APP, OR THE INFORMATION CONTAINED THEREIN; AND/OR (IX)
    THE DEFAMATORY, OFFENSIVE, OR ILLEGAL CONDUCT OF ANY THIRD PARTY.

    c. Limitation of Liability for Disputes Between Couriers, Diner, and/or Restaurants: TO THE FULLEST EXTENT
    PERMITTED BY APPLICABLE LAW, CAVIAR HEREBY EXPRESSLY DISCLAIMS ANY AND ALL RESPONSIBILITY
    FOR MONITORING OR RESOLVING DISPUTES THAT MAY ARISE BETWEEN COURIERS, DINERS, AND/OR
    RESTAURANTS AS A RESULT OF THE USE OF THE CAVIAR PLATFORM OR COURIER APP, INCLUDING
    DISPUTES RELATING TO PROPERTY DAMAGE, OR PERSONAL INJURY, UP TO AND INCLUDING DEATH.

    d. Limitation of Liability Does Not Apply to the Extent Prohibited by Applicable Law: SOME STATES DO NOT
    ALLOW THE EXCLUSION OF IMPLIED WARRANTIES OR THE EXCLUSION OR LIMITATION OF INCIDENTAL OR
    CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO YOU. THIS
    AGREEMENT GIVES YOU SPECIFIC LEGAL RIGHTS, AND YOU MAY ALSO HAVE OTHER RIGHTS WHICH VARY
    FROM STATE TO STATE. THE DISCLAIMERS, EXCLUSIONS, AND LIMITATIONS OF LIABILITY UNDER THIS
    AGREEMENT WILL NOT APPLY TO THE EXTENT PROHIBITED BY APPLICABLE LAW.

  10. Disclaimer of Warranties

    a. App and Platform Provided “As Is”:eTHE CAVIAR PLATFORM AND COURIER APP ARE PROVIDED ON AN “AS
    IS” AND “AS AVAILABLE” BASIS. USE OF THE CAVIAR PLATFORM AND COURIER APP IS AT YOUR OWN RISK.
    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE CAVIAR PLATFORM AND COURIER APP
    ARE PROVIDED WITHOUT WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT
    NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR
    NON-INFRINGEMENT. NO ADVICE OR INFORMATION, WHETHER ORAL OR WRITTEN, OBTAINED BY YOU
    FROM CAVIAR OR THROUGH THE CAVIAR PLATFORM OR COURIER APP WILL CREATE ANY WARRANTY NOT
    EXPRESSLY STATED HEREIN. WITHOUT LIMITING THE FOREGOING, CAVIAR, ITS SUBSIDIARIES, AND ITS
    LICENSORS DO NOT WARRANT THAT THE CONTENT IS ACCURATE, RELIABLE OR CORRECT; THAT THE
    CAVIAR PLATFORM OR COURIER APP WILL MEET YOUR REQUIREMENTS; THAT THE CAVIAR PLATFORM OR
    COURIER APP WILL BE AVAILABLE AT ANY PARTICULAR TIME OR LOCATION, UNINTERRUPTED OR SECURE;
    THAT ANY DEFECTS OR ERRORS WILL BE CORRECTED; OR THAT THE CAVIAR PLATFORM OR COURIER APP

 https://courier.trycaviar.com/terms                                                                        9/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 14 of 31
    ARE FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS. ANY CONTENT DOWNLOADED OR OTHERWISE
    OBTAINED THROUGH THE USE OF THE CAVIAR PLATFORM OR COURIER APP IS DOWNLOADED AT YOUR
    OWN RISK AND YOU WILL BE SOLELY RESPONSIBLE FOR ANY DAMAGE TO YOUR COMPUTER SYSTEM OR
    MOBILE DEVICE OR LOSS OF DATA THAT RESULTS FROM SUCH DOWNLOAD OR YOUR USE OF THE CAVIAR
    PLATFORM OR COURIER APP.

    b. “No Warranties”:eTO THE EXTENT PERMITTED BY LAW, CAVIAR DOES NOT WARRANT, ENDORSE,
    GUARANTEE, OR ASSUME RESPONSIBILITY FOR ANY DELIVERY ORDER YOU RECEIVE THROUGH THE
    CAVIAR PLATFORM OR COURIER APP, NOR DOES CAVIAR WARRANT, ENDORSE, GUARANTEE, OR ASSUME
    RESPONSIBILITY FOR ANY PROPERTY DAMAGE, INCLUDING TO YOUR VEHICLE, PERSONAL INJURY, UP TO
    AND INCLUDING DEATH, THAT OCCURS AS A RESULT OF PERFORMING THE DELIVERY SERVICES OR YOUR
    USE OF THE CAVIAR PLATFORM OR COURIER APP.

  11. Indemnitye

    a. Duties Regarding App, Terms, Violation of Third Paǣy Right, Applicable Law, and Delivery Services:eTo the
    extent permitted by law, you agree to defend, indemnify and hold harmless Caviar and its subsidiaries, agents,
    licensors, managers, and other affiliated companies, and their employees, contractors, agents, officers and
    directors, from and against any and all claims, damages, obligations, losses, liabilities, costs or debt, and
    expenses (including but not limited to attorney’s fees) arising from: (i)eyour use of and access to the Caviar
    Platform or Courier App, including any data or content transmitted or received by you; (ii)eyour violation of any
    term of this Agreement, including without limitation your breach of any of the representations and warranties
    above; (iii)eyour violation of any third-paǣy right, including without limitation any right of privacy or intellectual
    propeǣy rights; (iv)eyour violation of any applicable law, rule or regulation; or (vi)eany and all claims or damages
    (alleged or actual) that arise as a result of the Delivery Services that you provide as a courier.

    b. Duties Regarding Taxes, Labor, or Employment Requirements:eTo the extent permitted by law, you agree to
    indemnify, defend and hold Caviar harmless from any liability for, or assessment of, any claims or penalties or
    interest with respect to such taxes, labor or employment requirements, including any liability for, or assessment
    of, taxes imposed on Caviar by the relevant taxing authorities with respect to any compensation paid to you or
    any liability related to the withholding of such taxes.

  12. Other Terms

    a. No Assignment of Rights or Obligation Without Consent: You may not assign any of your rights or obligations
    under this Agreement without Caviar’s prior written consent. Subject to the foregoing, this Agreement shall be
    binding upon and inure to the benefit of any permitted successors and assigns. Nothing in this section will
    abrogate your ability to engage others as set foǣh in Section 2(H) above.

    b. Caviar Not Liable for Breaches that Caviar Could Not Control:eCaviar will not be liable to you for any breach
    of this Agreement where the breach arises because of circumstances which Caviar cannot reasonably be
    expected to control or cannot reasonably control and this shall include any failure of the Caviar Platform or
    Courier App and failure of Caviar’s telecommunications and internet links and Caviar’s other utilities.

    c. Entire Agreement: This Agreement and the Legal Terms incorporated herein set out the entire agreement
    between you and Caviar and supersedes any prior or inconsistent agreements, negotiations, representations, or
    promises in relation to the subjects covered by it and in paǣicular shall take priority over (a) any existing
    arrangements between you and Caviar, (b) any of your standard terms, and (c) any other terms submitted by you.

    d. No Waiver: Except as otherwise provided herein, no omission, forbearance or delay on the paǣ of either of the
    paǣies to enforce fully any provision of this Agreement or any other right, power, privilege or remedy available to
    it shall be construed as a waiver of such provision, right, power, privilege or remedy or of a right thereafter to
    enforce the same or any other provision, right, power, privilege or remedy.

 https://courier.trycaviar.com/terms                                                                                   10/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document       5 Caviar
                                                                 Filed 02/20/20 Page 15 of 31

    e. Location Data: Any location data provided by the Service is not intended to be relied upon in situations where
    precise location information is needed or where erroneous, inaccurate, time-delayed, or incomplete location data
    may lead to death, personal injury, propeǣy, or environmental damage. Neither Caviar nor any of its content
    providers guarantees the availability, accuracy, completeness, reliability, or timeliness of location data or any
    other data displayed by the Service. You use any and all location data provided by the Caviar Platform and/or
    Courier App at your own risk, and you assume that risk.

    f. Severability: Each provision of this Agreement and the Legal Terms incorporated herein shall be construed
    separately and notwithstanding that the whole or any paǣ of any such provision may prove to be illegal or
    unenforceable, the other provisions of this Agreement and the remainder of the provision in question shall
    continue in full force and effect, except under no circumstances shall this Agreement be construed to permit
    class, collective, or representative proceedings in arbitration.

    g. Headings: The various section headings of the Agreement are inseǣed only for convenience of reference and
    are not intended, nor shall they be construed, to modify, define, limit, or expand the intent of the paǣies
    expressed in the Agreement.


  Courier Account Access Guidelines
  Posted on: 2/14/19

  Effective Date: 2/14/19

  The Caviar Platform, which is one paǣ of the larger suite of products and services offered by Square, Inc., connects
  Diners, Restaurants, and Couriers to help make great deliveries happen every day. Because we value our business
  relationship with you, we want to be upfront about the kinds of activities that can lead to your account being
  deactivated from the Caviar Platform and how the process of account deactivation works.

  If you have any questions about the Courier Account Access Guidelines, please email Courier Suppoǣ via
  theContact Form.

  I. The Account Deactivation Process

  If Caviar determines that you or a person whom you have engaged to deliver on your account (“you” or “your”) have
  not complied with the terms set out in the Courier Independent Contractor Agreement, the Courier Account
  Access Guidelines, or your Conditional Offer/Background Check Addendum, we may terminate your contract by
  deactivating your account (“deactivation”), and Caviar will no longer continue to do business with you. Generally,
  the accounts of couriers who commit threee(3) violationseas identified below, will be deactivated. Caviar also has
  the right to deactivate courier accounts immediately for any illegal activity or any zero tolerance violation that
  poses a threat to the health or safety of Couriers, Diners, Restaurants, Caviar, and/or others.

  If Caviar determines that you have not complied with the terms set out in the Courier Account Access Guidelines,
  you may receive a notice for having committed a violation. If Caviar receives notice that you have committed a
  violation, Caviar may temporarily suspend your account until you have received notice of that violation and Caviar
  has had an oppoǣunity to investigate it. If a courier completes a ceǣain number of deliveries after incurring a
  violation, that violation may no longer be counted toward that courier’s account deactivation. If your account is
  deactivated you will no longer be permitted to return as a courier on the Caviar Platform.




 https://courier.trycaviar.com/terms                                                                               11/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document       5 Caviar
                                                                 Filed 02/20/20 Page 16 of 31
  We recognize that there may be circumstances outside of your control that may explain or resolve a violation. In
  those cases, you will have an oppoǣunity to provide an explanation as to why the violation should not be
  considered a violation. Couriers whose accounts have been deactivated have the right to contact Courier Suppoǣ
  and appeal their account deactivation within seven (7) days of receiving notice that their accounts have been
  deactivated, including appealing any aspect of the violations constituting the basis of the account deactivation.

  Caviar may also temporarily deactivate your account (including changing your password and unlinking your payout
  method) if it concludes that your account information has been compromised.

  II. Violations

  Below you can find the specific violations that can lead to your account being deactivated. Please note that if you
  are delivering large orders, any one of these violations may potentially lead to you not being eligible to deliver
  future large orders as paǣ of the Courier+ (or similar) program.


  1. Failing to Make Timely, Safe, or Professional Deliveries: You agree to provide safe, timely, and professional
  deliveries. You agree not to tamper with an order’s packaging or otherwise consume or damage an order, and to
  make deliveries using equipment — such as an adequately sized thermally insulated delivery bag sufficient to keep
  orders at the appropriate temperature — designed to keep the order served at the proper temperature for both
  quality and health reasons.

  By accepting an order for delivery, you agree to staǣ the delivery as soon as you are reasonably and practically
  able to, pick up the order within the designated collection time, drop off the order within the designated delivery
  time, and to generally complete the delivery in a safe, timely, and professional manner. Similarly, if you have also
  agreed to peǡorm an additional Caviar task in connection with an order, you agree to complete that additional task
  in the same safe, timely and professional manner.

  You agree that a key component of making a professional delivery is ensuring that items are delivered according to
  the Diner’s specifications, including making deliveries “door-to-door” if requested by the Diner. Accordingly, you
  agree to the best of your ability to deliver each order to the location specified by the Diner in his/her order,
  including, as necessary, making reasonable effoǣs to contact the Diner, and waiting 10 minutes before an order will
  be declared foǡeited. If the order has been declared foǡeited, you agree to leave the order outside the location
  specified by the Diner unless you have received a different instruction from the Diner or have spoken with Courier
  Suppoǣ about a different arrangement.

  Caviar understands that there may be occasional emergencies or delivery delays or other issues with an order that
  prevent you from timely completing an order or an additional task. If that is the case, you should, to the extent
  possible, notify Courier Suppoǣ about the emergency situation. Please note that when reaching out to Courier
  Suppoǣ, it is impoǣant to communicate professionally and via appropriate channels (for example, livechat should
  only be used for inquiries regarding active orders).


  2. Abandoning an Order after Acceptance: Prior to accepting an order for delivery, you will receive information
  about the location of the Restaurant and the Diner and the amount of money (excluding tips, gratuities, and/or
  bonuses, that a Diner may choose to offer after completion of a delivered order) that you will earn if you accept and
  complete the order for delivery. In some cases, you may receive a pre-arranged order in advance of delivery. In
  order to ensure that Diners receive timely and professional deliveries of orders, you acknowledge that by accepting
  an order for delivery you are agreeing to complete the delivery. However, we understand that in some

 https://courier.trycaviar.com/terms                                                                               12/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 17 of 31
  circumstances, following acceptance of an order, you might determine that you will be unable to complete delivery
  of the order. In order to ensure a timely and professional delivery

    a. If an order is notepre-arrangedeand you have accepted an order for delivery, Caviar will not be able to
    accommodate a request to abandon an order made more than five (5) minutes after it is accepted.

    b. If an order is pre-arrangedeand you have accepted an order for delivery, Caviar will not be able to
    accommodate a request to abandon an order if it is made less than one (1) hour prior to the delivery.


  3. Not Complying with Laws: You agree to comply with all laws and regulations applicable to your peǡormance of
  the delivery services, which includes maintaining current and valid licenses, permits, registrations, and insurance,
  as applicable. You agree to obey all relevant safety and traffic laws. You understand that a Caviar order may include
  alcoholic beverages and/or products other than food and beverage. If the order includes alcoholic beverages, you
  agree to comply with all laws and regulations relating to alcohol delivery, including checking the identification of
  the Diner receiving the delivery to verify that the Diner is over 21 years of age (if the Diner does not have or refuses
  to show his/her identification, please contact live suppoǣ for assistance). If an order contains alcohol and cannot be
  delivered to the Diner, the order should be left outside the location specified by the Diner unless you have received
  a different instruction from the Diner or have spoken with Courier Suppoǣ about a different arrangement. If that is
  not possible, the alcohol should be disposed of in an appropriate trash receptacle.


  4. Operating a Vehicle Type without Prior Notification:eBecause couriers who intend to use an automobile or
  motorcycle to make deliveries with Caviar need a valid driver’s license, proof of current insurance listing the courier
  as a named insured, and a clean driving record, you can only make deliveries and provide services using the
  vehicle type you previously selected in the Caviar application (i.e., if you have indicated you are using a car to make
  deliveries, you must use a car and not walk or bike, as available in your area). Of course, you can always contact
  Courier Suppoǣ if you’d like to change your vehicle type or add additional vehicle types to your account.


  5. Unauthorized Third Paǣy Access to Courier App: You agree not to allow another person to use your Caviar
  account to access the courier poǣal, the Courier App, or any other courier tools on the Courier Platform, or to
  engage with Courier Suppoǣ, Restaurants, or Diners. You also agree that you will not share your username,
  password, or any other identification methods that could lead to unauthorized access of the courier poǣal, the
  Courier App, or any other courier tools on the Caviar Platform with any other person. This provision does not apply
  to person you engage to peǡorm services on your behalf, so long as the engagement is consistent with your
  Courier Independent Contractor Agreement.


  6. Misuse of Diner or Restaurant Information: You agree not to use Diner or Restaurant information obtained
  through your services with Caviar for any purpose other than facilitating food orders and delivery with Caviar, or
  share that information with any third paǣy, without the prior express written consent of the Diner or Restaurant, as
  applicable. Nothing in this policy prohibits you from forming your own commercial relationships with Diners or
  Restaurants — for example, to deliver with them directly outside of the Caviar platform, provided that you obtain
  the express written consent of the Diner or Restaurant to use their information for that purpose.


  7. Violating the Terms of the Caviar Privacy Policy or Courier Independent Contractor Agreement:eYou agree to
  comply with terms of the Caviar Privacy Policy and Courier Independent Contractor Agreement (incorporated
  herein, and together with the Courier Account Access Guidelines, the “Legal Terms”) when you sign-up on the
  Caviar Platform and each time you log onto the Courier App. While you are contractually obligated to comply with
  all provisions of the Legal Terms, here are some impoǣant terms that you should note:

 https://courier.trycaviar.com/terms                                                                                  13/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 18 of 31

    a. Information you provide to Caviar must be accurate and truthful, including your name, contact information,
    date of biǣh, applicable licenses, and proof of insurance, and other information relevant to your registration as a
    courier;

    b. You are contractually obligated to protect and not misuse or disclose Caviar Confidential Information, including
    personal information relating to Caviar Diners;

    c. Only individuals who have completed registration as a courier with Caviar are authorized to be involved in the
    delivery of a Caviar order. This means that you are not permitted to have a passenger in your vehicle, and no pets
    are permitted for health and sanitation reasons. This provision does not apply to any individual you engage to
    peǡorm Delivery Services, so long as the engagement is consistent with Section 2(H) of the Courier Independent
    Contractor Agreement; and

    d. If your account has been deactivated as a courier on the Caviar Platform, you may not attempt to register with
    different identity or contact details or in a different service area.


  8. Reckless, Unsafe, or Unwanted Behavior:eThe success of the Caviar Platform means that everyone treats each
  other in a professional and couǣeous way. Caviar has a zero-tolerance policy for any of the following during or in
  connection with making deliveries arranged through the Caviar Platform:

    a. Violence, stalking, verbal or sexual misconduct, threatening, aggressive or offensive behavior, harassment,
    discrimination, or illegal activity;

    b. Delivering an order in an unsanitary manner;

    c. Delivering an order while under the influence of alcohol or drugs;

    d. Use of inappropriate, abusive, threatening, or harassing language or gestures (via any method, including, for
    example, in person, online, through social networks, or via the Caviar platform);

    e. Unauthorized, unsolicited, or unwanted communication (in person, online, via social media, etc.) with
    Restaurants, their staff, or Diners not in connection with a delivery or offering Delivery Services;

    f. Activity that Caviar determines is fraudulent;

    g. Carrying firearms or other dangerous weapons during delivery; or

    h. Any activities (during or in connection with making deliveries with Caviar) that disparages or damages:

       i. Caviar and its brand or reputation;

       ii. Restaurants and their brand or reputation;

       iii. Diners; or

       iv. Third paǣies.


  Privacy Notice for Diners and Couriers
  Posted on: June 8, 2018

  Effective Date: July 8, 2018

  This Privacy Notice describes how Square, Inc. d/b/a Caviar and our affiliates (collectively, “Caviar,” “we,” and “us”)
  collect, use, disclose, transfer, store, retain or otherwise process your information when you (whether you are a

 https://courier.trycaviar.com/terms                                                                                   14/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document        5 Caviar
                                                                  Filed 02/20/20 Page 19 of 31
  person or business) create a Caviar account (as a diner or courier) through Caviar’s website, applications (including,
  without limitation, the Caviar mobile application (the “Caviar App”) and any APIs), the Caviar Platform, and other
  services (collectively, “Services”).

  This Privacy Notice applies to your use of our Services, and covers information collected in connection with your
  access to and use of our Services. Please read this Privacy Notice carefully. By continuing to interact with our
  Services, you are consenting to the practices described in this Privacy Notice.

  Our Privacy Notice explains:


      What information we collect about you

      How we use your information

      How we share your information

      How long we retain your information

      Cookies and other similar technologies

      Third-paǣy adveǣising and analytics

      Your choicese

      Security

      Storage and processing

      Changes to this privacy notice

      Contact



  INFORMATION WE COLLECT ABOUT YOU
  We need to collect ceǣain information about you to provide you with the Services or the suppoǣ you request. The
  type of information we collect can vary depending on the country from which you access our Services.eAdditionally,
  you can choose to voluntarily provide information to us.



  Information You Provide
  We collect information you provide when sign up for a Caviar account, sign up to become a courier, go through our
  identity or account verification process, communicate with us, answer our surveys, upload content, or otherwise
  use the Services.

  We collect different information from you depending on whether you are a diner or courier. Such information
  includes:


  Diners:

     Identification information. Your name, email address, mailing address, phone number, and biǣhdate, and
  authentication credentials (for example, information you use to login to your account).


 https://courier.trycaviar.com/terms                                                                                15/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document        5 Caviar
                                                                  Filed 02/20/20 Page 20 of 31

      Contact Information. When you use our Services to place food delivery orders, we collect your contact
  information (including phone number, email address, and delivery address).

      Financial information. Information such as bank account and payment card numbers.

      Transaction information. When you use our Services to make, accept, request, or record payments or food
  orders, we collect information about when and where the transactions occur, the names of the transacting paǣies,
  a description of the transactions, the products you buy through the Services, the payment or transfer amounts,
  billing and delivery information, and the payment methods used to complete the transactions.

     Other information you provide. Information that you voluntarily provide to us, including your survey responses,
  paǣicipation in contests or promotions, specific information you provide to us or to couriers about food orders,
  suggestions for improvements, referrals, or any other actions peǡormed on the Services.


  Couriers:

     Identification information.eYour name; email address; mailing address; phone number; biǣhdate; photograph;
  driver’s license, Social Security, Taxpayer Identification, or other government-issued identification; or other
  historical, contact, demographic, biographical information; andeauthentication credentials (for example, information
  you use to login to your account).

      Financial Information. Information such as your bank account, payment card, or Cash App information.

      Tax information.eTaxpayer Identification Number and other information provided on IRS Form W-9.

     Vehicle and insurance information. Information including the type of vehicle (if any) you intend to use to make
  deliveries, licensing information (if any), and, as applicable, ceǣain vehicle information necessary to obtain a motor
  vehicle repoǣ and insurance information.

      Other information you provide.eInformation that you voluntarily provide to us, including data about the way you
  interact with our Services.


  Referrals of Diners or Couriers:

     You may have the oppoǣunity to invite another person to sign up as a diner (to use) or as a courier (to deliver)
  with Caviar. We collect the information you provide to Caviar about yourself (the referring individual) and the person
  you are referring, such as name, email address, and phone number. When you provide Caviar with another person’s
  contact information, you represent that you have obtained consent from that person to do so.



  Information We Collect From Your Use of our Services
  We collect information about you and the devices you use to access the Services, such as your computer, mobile
  phone, or tablet. The information we collect includes:


     Precise Geolocation Information. Information about the location of your device. For more information and to
  learn how to disable collection of location information, please see below.

     Device Information. Information about your device, including your hardware model, operating system and
  version, unique device identifier, mobile network information, and information about the device’s interaction with
  our Services.


 https://courier.trycaviar.com/terms                                                                                 16/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 21 of 31

      Use Information. Information about how you use our Services, including your access time, log-in and log-out
  information, browser type and language, Internet Protocol (“IP”) address, the domain name of your Internet service
  provider, other attributes about your browser, mobile device and operating system, any specific page you visit on
  our platform, content you view, features you use, the date and time of your visit to or use of the Services, your
  search terms, the website you visited before you visited or used the Services, data about the way you interact with
  our Services, and other clickstream data.

     Delivery Information. When you use our Services as a courier to deliver food orders, we collect information
  about when and where orders were offered to you, whether those offers were accepted or rejected, the value of an
  order that was accepted or rejected, a description of the orders accepted or rejected, when you arrived to pick up
  an order, whether you stated that all the items of an order have been collected, whether an item has been marked
  as delivered, the total amount of orders offered to you and accepted or rejected, the amount paid to you for
  delivering an order, interactions you have with Caviar (including, for example, phone, text, and email
  communications), and the amounts paid to you as a bonus.



  Information We Collect from Other Sources
  We also collect information about you from third paǣies. The information that we collect from third paǣies will
  differ depending on whether you are a courier or diner.

  Couriers:


     Identity Verification. Information from third-paǣy verification services, credit bureaus, financial institutions,
  mailing list providers, and publicly available sources. In some circumstances, where lawful, this information may
  include your government-issued identification number.

     Background Information. To the extent permitted by applicable laws, we may obtain background check repoǣs
  from public records of criminal convictions and arrest records as well as motor vehicle repoǣ information. We may
  use your information, including your full name, government-issued identification number and date of biǣh, to
  obtain such repoǣs.

     Credit, Compliance, and Fraud. Information about you from third paǣies in connection with any credit
  investigation, identity or account verification process, fraud detection, or collection procedure, or as may otherwise
  be required by applicable law. This includes, without limitation, the receipt and exchange of account or credit-
  related information with any credit repoǣing agency or credit bureau, where lawful, and any person or corporation
  with whom you have had, currently have, or may have a financial relationship, including without limitation past,
  present, and future places of employment, financial institutions, and personal repoǣing agencies.

  Diners:


      Marketing. Information from third paǣies and publicly available sources so we can market to you.


  Children’s Information
  Our Services are general audience services not directed at children under the age of 13. If we obtain actual
  knowledge that any information we collect has been provided by a child under the age of 13, we will promptly
  delete that information.

  HOW WE USE YOUR INFORMATION
 https://courier.trycaviar.com/terms                                                                                     17/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 22 of 31
  We may use information about you for a number of purposes, including:



  Providing, Improving, and Developing our Services
      Facilitating pickup and delivery of food orders;

      Processing or recording payment transactions;

      Otherwise providing you with the Caviar products and features you choose to use;

      Displaying historical transaction information;

      Providing, maintaining, and improving the Services and the services of Caviar’s restaurant paǣners;

      Improving, personalizing, and facilitating your use of our Services;

      Developing new products and Services;

    Delivering the information and suppoǣ you request, including technical notices, security aleǣs, and suppoǣ and
  administrative messages;

     Measuring, tracking, and analyzing trends and usage in connection with your use or the peǡormance of our
  Services;

      Personalizing the content and features of the Services; and

      Providing recommendations to you;

      Enabling you to place or review, accept, and deliver orders;

      Facilitating deliveries.



  Communicating with You About our Services
     Sending you news and information we think you may find useful or which you have requested from us about our
  products and Services;

      Conducting surveys and collecting feedback about our Services.



  Adveǣising and Marketing
      Marketing of our Services;

     Communicating with you about oppoǣunities, offerings, products, services, contests, promotions, discounts,
  incentives, surveys, and rewards offered by us and select paǣners;

     If we send you marketing emails, each email will contain instructions permitting you to "opt out" of receiving
  future marketing or other communications.



  Protecting our Services and Maintaining a Trusted Environment
     Investigating, detecting, and preventing or repoǣing fraud, misrepresentations security breaches or incidents,
  other potentially prohibited or illegal activities, or to otherwise help protect your account;
 https://courier.trycaviar.com/terms                                                                                  18/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document           5 Caviar
                                                                     Filed 02/20/20 Page 23 of 31

      Protecting our or our customers rights or propeǣy, or the security and integrity of our Services;

      Enforcing our Terms of Service or other applicable agreements or policies;

      Verifying your identity (e.g., through government-issued identification);

    Complying with any applicable laws or regulations, or in response to lawful requests for information from the
  government or through legal process;

      Fulfilling any other purpose disclosed to you in connection with our Services; and

      Contacting you to resolve disputes, collect fees, and provide assistance with our Services or your account.

  If you are a courier, we may use your information as described above and for the following additional purposes:


      To enable couriers to review, accept, and deliver orders;

      To facilitate deliveries;

      To provide, maintain, and improve the Services and the services of Caviar’s restaurant paǣners;

     To set up your account, and ensure you can deliver with Caviar, including, as necessary, conducting a
  background check or other applicable verifications.

     To verify that you are eligible to deliver orders as a courier by investigating, as applicable, your licensing history;
  obtaining and reviewing a motor vehicle repoǣ; checking whether you are authorized to work; checking whether
  you have insurance necessary to make deliveries; checking that you can accept payments through Cash App or
  any other payment platform that Square may utilize; checking that you have all necessary equipment to make
  deliveries; and generally ensuring that you are able to make deliveries with Caviar.

     Toeprovide you information that you need to complete deliveries, including, as necessary, allowing you to
  connect with diners and restaurants to accept and complete deliveries, fulfil orders, verify your location for the
  purposes of tracking deliveries, balancing the supply of couriers with the demand for deliveries, responding to your
  questions and assisting with issues you may have while using the Services, ensuring compliance with the Courier
  Independent Contractor Agreement and Courier Deactivation Policy, and generally using the information we collect
  to assess couriers’ impact on the Services;

      To help facilitate payment to you (including, for example, so that we can directly deposit money in your bank
  account, make a payment directly to your Cash App account, or other payment methods); calculate payments
  owed; and determine whether you are eligible for ceǣain additional promotional, incentive, milestone, or bonus
  payments. If you use your Cash App account to receive payments, please refer to the Cash App terms
  [https://squareup.com/legal/cash-ua].

      Toeaggregate information, including, for example, courier demographics, interests, and behaviors;

      To better understand and tailor the Services to your interests.



  HOW WE SHARE YOUR INFORMATION
  We may share information about you as follows:



  With Diners, Restaurants, and Couriers
 https://courier.trycaviar.com/terms                                                                                    19/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 24 of 31

      With other users of our Services with whom you interact through your own use of our Services. For example, we
  may share information with the restaurant and courier when the diner places a food delivery order, or share
  information with the restaurant and diner when the courier accepts a food delivery order using our Services.



  With our Affiliates
      With our group companies and corporate affiliates, for the purposes outlined above.



  With Third Paǣies
      With third paǣies to provide, maintain, and improve our Services, including service providers who access
  information about you to peǡorm services on our behalf (e.g., fraud prevention, identity verification, and fee
  collection services), as well as financial institutions, payment networks, payment card associations, and other
  entities in connection with the Services.

    With third paǣies that run adveǣising campaigns, contests, special offers, or other events or activities on our
  behalf and in connection with our Services.



  Business Transfers and Corporate Changes
      To a subsequent owner, co-owner, or operator of one or more of the Services; or

     In connection with (including, without limitation, during the negotiation or due diligence process of), a corporate
  merger, consolidation, or restructuring; the sale of substantially all of our stock and/or assets; financing,
  acquisition, divestiture, dissolution of all or a poǣion of our business, or other corporate change.



  Safety and Compliance with Law
     If we believe that disclosure is reasonably necessary (i) to comply with any applicable law, regulation, legal
  process or governmental request (e.g., from tax authorities, law enforcement agencies, etc.); (ii) to enforce or
  comply with our terms of service or other applicable agreements or policies; (iii) to protect our or our customers’
  rights or propeǣy, or the security or integrity of our Services; or (iv) to protect us, users of our Services, or the
  public from fraud, harm, alleged or suspected prohibited or illegal activities.



  With your Consent
      With your consent. For example:


      At your direction or as described at the time you agree to share;

      When you authorize a third paǣy application or website to access your information.



  Aggregated and Anonymized Information

 https://courier.trycaviar.com/terms                                                                                  20/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document        5 Caviar
                                                                  Filed 02/20/20 Page 25 of 31

      We also may share (within our group of companies or with third paǣies) aggregated and anonymized
  information that does not specifically identify you or any individual user of our Services.



  HOW LONG WE RETAIN YOUR INFORMATION
  We generally retain your information as long as reasonably necessary to provide you the Services or to comply with
  applicable law. However, even after you deactivate your account, we can retain copies of information about you and
  any transactions or Services in which you may have paǣicipated for a period of time that is consistent with
  applicable law, applicable statute of limitations, or as we believe is reasonably necessary to comply with applicable
  law, regulation, legal process, or governmental request, to detect or prevent fraud, to collect fees owed, to resolve
  disputes, to address problems with our Services, to assist with investigations, to enforce our General Terms or
  other applicable agreements or policies, or to take any other actions consistent with applicable law.



  COOKIES AND OTHER SIMILAR TECHNOLOGIES
  We use various technologies to collect information when you access or use our Services, including placing a piece
  of data, commonly referred to as a “cookie,” or similar technology on your device and using web beacons. Cookies
  are small data files that are stored on your hard drive or in your device memory when you visit a website or view a
  message. Among other things, cookies suppoǣ the integrity of our registration process, retain your preferences
  and account settings, and help evaluate and compile aggregated statistics about user activity. We may begin
  collecting information about you or from activity on devices you useeas soon as you use our Services. By using our
  Services, you permit us to collect and use your information from activity on devices you use in accordance with this
  Privacy Notice. For more information and to learn how to block or delete cookies used in the Services, please see
  below.

  Ceǣain cookies we use last only for the duration of your web or application session and expire when you close your
  browser or exit the application. Other cookies are used to remember you when you return to use the Services and,
  as such, will last longer.

  We may also use cookies to:


      Remember that you have visited us or used the Services before. This allows us to identify the number of unique
  visitors we receive, so that we can provide enough capacity to accommodate all of our users.

     Collect data about the way you interact with our Services (e.g., when you use ceǣain features or upload
  attachments).

      Customize elements of the promotional layout and/or content of our Services.

     Allow our business paǣners (including third paǣies) to use these tracking technologies to track your behavior on
  our behalf on our Platform (including when you use multiple devices) and on paǣner websites.


      Enable third paǣies to collect data about the way you interact across sites outside of our Services.


     Collect anonymous statistical information about how you use the Services (including the length of your web or
  application session) and the location from which you access the Services, so that we can improve the Services and
  learn which elements and functions of the Services are most popular with our users.

 https://courier.trycaviar.com/terms                                                                               21/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document       5 Caviar
                                                                 Filed 02/20/20 Page 26 of 31
  Some of the cookies used in the Services are set by us, and others are set by third paǣies who deliver services on
  our behalf.

  Most web and mobile device browsers are set to automatically accept cookies by default. However, you can
  change your browser settings to prevent automatic acceptance of cookies, or to notify you each time a cookie is
  set.

  You also can learn more about cookies by visitinghttp://www.allaboutcookies.org, which includes additional useful
  information on cookies and how to block cookies on different types of browsers and mobile devices. Please note,
  however, that by blocking or deleting cookies used in the Services, you may not be able to take full advantage of
  the Services.

  We also may collect information using web beacons. Web beacons are electronic images that may be used in our
  Services or emails. We may use web beacons to deliver cookies, track the number of visits to our website and apps,
  understand usage and campaign effectiveness, and determine whether an email has been opened and acted upon.



  THIRD-PARTY ADVERTISING AND ANALYTICS
  We can use third-paǣy service providers to provide site metrics and other analytics services. These third paǣies
  can use cookies, web beacons, and other technologies to collect information, such as your IP address, identifiers
  associated with your device, other applications on your device, the browsers you use to access our Services,
  webpages viewed, time spent on webpages, links clicked, and conversion information (e.g., transactions entered
  into). This information can be used by Square and third-paǣy service providers on behalf of Square to analyze and
  track usage of our Services, determine the popularity of ceǣain content, and better understand how you use our
  Services. The third-paǣy service providers that we engage are bound by confidentiality obligations and other
  restrictions with respect to their use and collection of your information.

  This Privacy Notice does not apply to, and we are not responsible for, third-paǣy cookies, web beacons, or other
  tracking technologies, which are covered by such third paǣies’ privacy policies. For more information, we
  encourage you to check the privacy policies of these third paǣies to learn about their privacy practices. For more
  information about targeted adveǣising specifically, please visithttp://www.aboutads.info/choices.

  Examples of our third-paǣy service providers to help deliver our Services or to connect to our Services include:


     Google Analytics: We use Google Analytics to understand how our Services peǡorm and how you use them. To
  learn more about how Google processes your data, please visithttps://www.google.com/policies/privacy/. To opt
  out of Google Analytics please visitehttps://tools.google.com/dlpage/gaoptout.


     Facebook: We use Facebook to adveǣise and market our services, and to enable our customers to market their
  services. To learn more about how Facebook uses your data please visit
  https://www.facebook.com/help/325807937506242/ or log on to you Facebook account and access your settings.
  To understand more about Facebook adveǣising please seehttps://www.facebook.com/about/ads.


     BugSnag and Crashlytics: We use Bugsnag and Crashlytics monitoring apps to monitor errors that impact
  customers and repoǣ diagnostic data to us so we can improve our Service and help to make sure they work when
  you need to use them. Please visit https://docs.bugsnag.com/legal/privacy-policy/ to learn more about how
  Bugsnag processes your data and https://fabric.io/terms to learn more about how Crashlytics processes your data.
 https://courier.trycaviar.com/terms                                                                                 22/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document        5 Caviar
                                                                  Filed 02/20/20 Page 27 of 31

      Amplitude: We use Amplitude to monitor our Services and understand your use of them. Please
  visithttps://amplitude.com/privacyeto learn how Amplitude uses your data.

  These third paǣy service providers make use of cookies to implement their services.



  YOUR CHOICES
  Personal Information
  You may access, change, or correct information that you have provided by logging into your Caviar account at any
  time or by making a request to us using the contact details below, in which case we may need to verify your
  identity before granting access or otherwise changing or correcting your information.



  Deactivating Your Account
  If you wish to deactivate your Caviar account, you may do so by logging into your Caviar account or by emailing us
  using the contact details provided below.



  Location Information
  In order to provide ceǣain Services, or in order to allow you to provide delivery services as a courier, we may
  require access to location information, including precise geolocation information collected from your device. If you
  do not consent to collection of this information, ceǣain Services will not function properly and you will not be able
  to use those services.

  To provide such features or services, where available, Caviar and our third-paǣy service providers may collect, use,
  transmit, process and maintain your location data, including the real-time geographic location of your device, and
  by using the Services, you consent to Caviar's and its third-paǣy service providers’ collection, use, transmission,
  processing, and maintenance of such location data to provide such services. In addition, by enabling and/or using
  any location-based services or features within the Services, you consent to Caviar collecting, using, processing, and
  maintaining information related to your account, and any devices registered to it, for purposes of providing such
  location-based service or feature to you. Such information may include your device ID and name, device type, and
  real-time geographic location of your device when you use the Caviar app.

  When you use third-paǣy services that use or provide location data as paǣ of the Service (including, for example,
  Google Maps used during the course of delivering orders), you are subject to and should review such third paǣy's
  terms and privacy policy on use of location data. Any location data provided by the Service is not intended to be
  relied upon in situations where precise location information is needed or where erroneous, inaccurate, time-
  delayed, or incomplete location data may lead to death, personal injury, propeǣy, or environmental damage.
  Neither Caviar nor any of its content providers guarantees the availability, accuracy, completeness, reliability, or
  timeliness of location data or any other data displayed by the Service.

  You can stop our collection of precise geolocation information at any time by changing the preferences on your
  mobile device. If you do so, some of our mobile applications will no longer function and you will no longer be able
  to use ceǣain Services or to operate as a courier. You also may stop our collection of precise geolocation
  information via mobile application by following the standard uninstall process to remove all Caviar mobile
  applications from your device.

 https://courier.trycaviar.com/terms                                                                                23/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document        5 Caviar
                                                                  Filed 02/20/20 Page 28 of 31

  Do Not Track
  Do Not Track (“DNT”) is an optional browser setting that allows you to express your preferences regarding tracking
  across websites. Caviar does not have a mechanism in place toerespond to DNT signals. Caviar does track some
  activity across websites (including your search terms, the website you visited before you visited or used the
  Services, and other clickstream data)eand we may continue to collect information in the manner described in this
  Privacy Notice from web browsers that have enabled DNT signals or similar mechanisms.



  Promotional Communications
  You may opt out of receiving promotional messages from Caviar by following the instructions in those messages,
  by informing the caller that you would not like to receive future promotional calls, by texting STOP to 778272, or by
  changing your notification settings by logging into your Caviar account. Opting out of receiving communications
  may impact your use of the Services. If you decide to opt out, we can still send you non-promotional
  communications, such as digital receipts and messages about your account or our ongoing business relations.



  California Privacy Rights
  California law permits residents of California to request ceǣain details about our disclosure of your personal
  information by us to third paǣies for direct marketing purposes during the immediately preceding calendar year. If
  you are a California resident and would like to request this information, please contact us at the address
  listedbelow.


  SECURITY
  We take reasonable measures, including administrative, technical, and physical safeguards, to protect your
  information from loss, theft, misuse, and unauthorized access, disclosure, alteration, and destruction. Neveǣheless,
  the internet is not a 100% secure environment, and we cannot guarantee absolute security of the transmission or
  storage of your information. We hold information about you both at our own premises and with the assistance of
  third-paǣy service providers.

  For more information about our security practices, please visithttps://squareup.com/security.


  STORAGE AND PROCESSING
  We may, and we may use third-paǣy service providers to, process and store your information in the United States,
  Canada, Japan, and other countries.



  CHANGES TO THIS PRIVACY NOTICE
  We may amend this Privacy Notice from time to time by posting a revised version and updating the “Effective Date”
  above. The revised version will be effective on the “Effective Date” listed. We will provide you with reasonable prior
  notice of material changes in how we use your information, including by email, if you have provided an email
  address. If you disagree with these changes, you may cancel your account at any time. Your continued use of our
  Services constitutes your consent to any amendment of this Privacy Notice.




 https://courier.trycaviar.com/terms                                                                                24/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document           5 Caviar
                                                                     Filed 02/20/20 Page 29 of 31

  CONTACT
  Please contact our Privacy Depaǣment with any questions or concerns regarding this Privacy Notice.

  Square, Inc. d/b/a Caviar

  1455 Market Street, Suite 600

  San Francisco, CA 94103, U.S.A.

  privacy@squareup.com

  If you have any questions or concerns regarding our notice, or if you believe our notice or applicable laws relating
  to the protection of your personal information have not been respected, you may file a complaint with our Privacy
  Depaǣment listed above, and we will respond to let you know who will be handling your matter and when you can
  expect a fuǣher response. We may request additional details from you regarding your concerns and may need to
  engage or consult with other paǣies in order to investigate and address your issue. We may keep records of your
  request and any resolution.


  Conditional Offer / Background Check Addendum
  Posted on: 2/14/19

  Effective Date: 2/14/19

  To make deliveries with Caviar, you must successfully complete an identity verification and a background check
  (including a review of motor vehicle repoǣs), unless the law requires otherwise. We may periodically require an
  updated background check to continue peǡorming delivery services. Square will consider qualified individuals with
  criminal histories in a manner consistent with applicable law, including the San Francisco Fair Chance Ordinance or
  similar laws of other jurisdictions.

  Even after passing a background check, if you deliver with Caviar, you must notify Caviar if you have been
  convicted of (i) a felony of any kind, or (ii) a misdemeanor relating to the use, sale, or distribution of controlled
  substances, violence, weapons, sex-related crimes, theft, robbery, burglary, dishonesty, fraud, embezzlement, or
  unlawful operation of a motor vehicle. In addition, you must immediately notify Caviar if you are (i) charged with, or
  (ii) a proceeding is instituted against you (including both criminal and civil actions) as a result of any of the following:
  unlawful operation of a motor vehicle, including driving while intoxicated, reckless or careless driving, homicide by
  vehicle or any other felony involving a motor vehicle; any crime involving violence, weapons, controlled substances,
  sexual assault, theft, robbery, burglary, dishonesty, fraud, or embezzlement. Failing to do so may result in your
  immediate deactivation from the platform.


  Square E-Sign Consent
  Last updated: January 23, 2019

  Square, Inc. and its affiliates and third paǣy service providers (“Square”) may need to provide you with ceǣain
  communications, notices, agreements, billing statements, or disclosures in writing (“Communications”) regarding
  our Services. Your agreement to this E-sign Consent confirms your ability and consent to receive Communications

 https://courier.trycaviar.com/terms                                                                                     25/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document         5 Caviar
                                                                   Filed 02/20/20 Page 30 of 31
  electronically from Square, its affiliates, and its third paǣy service providers, rather than in paper form, and to the
  use of electronic signatures in our relationship with you (“Consent”). If you choose not to agree to this Consent or
  you withdraw your consent, you may be restricted from using the Services.


  ELECTRONIC DELIVERY OF COMMUNICATIONS AND USE OF ELECTRONIC SIGNATURES
  Under this Consent, Square may provide all Communications electronically by email, by text message, or by
  making them accessible via Square websites or applications. Communications include, but are not limited to, (1)
  agreements and policies required to use the Services (e.g. this Consent, the Square Privacy Notice, the Square
  Seller Agreement, the Square Commercial Entity Agreement, and the Square Cash Agreement), (2) payment
  authorizations and transaction receipts or confirmations, (3) account statements and history, (4) and all federal and
  state tax statements and documents. We may also use electronic signatures and obtain them from you.


  SYSTEM REQUIREMENTS
  To access and retain the electronic Communications, you will need the following:


      A computer or mobile device with Internet or mobile connectivity.

      For desktop website-based Communications:


      Recent web browser that includes 256-bit encryption;

      The browser must have cookies enabled. Use of browser extensions may impair full website functionality; and

     Minimum recommended browser standards are the most recent versions of Mozilla Firefox
  (seehttp://www.mozilla.comefor latest version), Apple Safari (seehttp://www.apple.com/safariefor latest version), or
  Google Chrome (seehttp://www.google.com/chromeefor latest version).


      For application-based Communications:


    A recent device operating system that suppoǣs text messaging, downloading, and applications from the Apple
  App Store or Google Play store; and

      The most recent versions of Apple Safari or Google Chrome on iOS or Google Chrome for Android OS.


      Access to the email address used to create an account for Square Services.

      Sufficient storage space to save Communications and/or a printer to print them.

    If you use a spam filter that blocks or re-routes emails from senders not listed in your email address book, you
  must add noreply@messaging.squareup.cometo your email address book.


  PAPER DELIVERY OF COMMUNICATIONS
  You have the right to receive Communications in paper form. To request a paper copy of any Communication at no
  charge, please write to Square, Inc., 1455 Market Street, Suite 600, San Francisco, CA 94103, USA, Attn: Customer
  Suppoǣ - Legal (“Square Address”) within 180 days of the date of the Disclosure, specifying in detail the


 https://courier.trycaviar.com/terms                                                                                   26/27
DocuSign Envelope ID: 7FC357ED-FD17-4ACF-AA10-867AEE10CE50
  7/15/2019              Case 3:20-cv-01292-RS Document           5 Caviar
                                                                     Filed 02/20/20 Page 31 of 31
  Communication you would like to receive. For the avoidance of doubt, requesting a paper copy of any
  Communication, in and of itself, will not be treated as withdrawal of consent to receive electronic Communications.


  WITHDRAWAL OF CONSENT TO ELECTRONIC COMMUNICATIONS
  You may withdraw your consent to receive electronic Communications at any time, by writing to the Square
  Address. However, withdrawal of your consent to receive electronic Communications may result in termination of
  your access to Services. Any withdrawal of your consent will be effective after a reasonable period of time for
  processing your request, and Square will confirm your withdrawal of consent and its effective date in writing (either
  electronically or in paper form).


  UPDATING YOUR EMAIL ADDRESS
  You can change your email address by writing to the Square Address. You may also be able to change your email
  address yourself through the Services.




       Contact Us           Help       About Us   Press   Privacy & TOS   Jobs   For Companies     For Restaurants




 https://courier.trycaviar.com/terms                                                                                 27/27
